Title: Address to the Boston Selectmen and Citizens, March 1776
From: Washington, George
To: Boston Selectmen and Citizens



Gentlemen
[c.March 1776]

Your Congratulations on the Success of the American Arms, gives me the greatest pleasure.
I most sincerely rejoice with you, on your being once more in the quiet possession of your former habitations; and, what greatly adds to my happiness, that this desirable Event has been effected with so little effusion of human blood.
I am exceedingly obliged by the good opinion you are pleased

to entertain of my Conduct—Your Virtuous efforts in the Cause of Freedom, and the unparallelled Fortitude with which you have sustained the greatest of all human Calamities, justly entitle you to the grateful remembrance of your American Bretheren, and I heartily pray that the hand of Tyranny may never more disturb your repose, and that every blessing of a kind Providence may give happiness and prosperity to the Town of Boston.

Go: Washington

